DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:

 Please choose one of the followings:
          Species A: Paragraph [0057] (as an example), directed to mobile data collectors 

                            and communication, etc.

          Species B: Paragraph [0057] (as an example), directed to further embodiment 

                            involving the business-aspect of the invention, including the usage of 

                            service and delivery, blockchain, etc.



          (Each species are discussed further below)

2.          The species are independent or distinct because each species applies techniques, hardware components and configurations that differ from the other species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, None of the claims is generic.


          Species A, disclosed in the Paragraph [0057], as an example, discloses using various mobile data collectors, including usage of robots, vehicles and wearable integrated on uniform to collect various data, and controlling movement of said sensors as well as communication and transferring data to the maintenance facility (relevant to Claims 5-13, 18-25)

          Species B, disclosed in Paragraph [0057], as an example, discloses as further embodiment, the business aspect of the invention, directed to service and delivery, including order request and the usage of blockchain to track records of transactions, etc (relevant to Claims 2-4, 15-17 and 26) 

NOTE to Applicant: Please elect one of the species above. Once elected, the Examiner can examine the independent Claims 1 and 14 as is (along with the elected species), provided that the Applicant agrees NOT to incorporate any of the elements in the non-elected species into the claims at any time during the prosecution.

          Based on the differences in the species as shown above, it would therefore be burdensome to search or examine all the species, because at least the following reason(s) apply:
(a) the species require a different field of search.

(c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HYUN D PARK/Primary Examiner, Art Unit 2865